Citation Nr: 0632520	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a rating in excess of 10 percent 
for service connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2003, a 
statement of the case was issued in March 2004, and a 
substantive appeal was received in March 2004.   

The Board notes that the February 2003 rating decision denied 
a compensable rating for the veteran's hepatitis C.  The RO 
granted a rating of 10 percent in its March 2004 statement of 
the case.  The 10 percent rating was made effective May 30, 
2001 (the date that the claim was received).

The Board also notes that the veteran submitted a June 2006 
Statement in Support of the Claim (VA Form 21-4138) in which 
he stated that he has evidence to support a service 
connection claim for hypertension.  The claim was originally 
denied in August 1999.  The Board finds this correspondence 
from the veteran constitutes an application to reopen the 
claim.  As such, the Board refers this issue to the RO for 
proper development and adjudication.  

FINDING OF FACT

The veteran's service-connected hepatitis C is manifested by 
fatigue and abdominal pain.  It is not manifested by daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7354 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in May 2001.  In September 
2001, a VCAA letter was issued to the appellant regarding his 
claim of service connection for hepatitis.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate that claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Since the 
September 2001 VCAA notice preceded the February 2003 rating 
decision, there is no defect with respect to the timing of 
the VCAA notice. 

Moreover, since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in September 2001), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and a VA 
examination report.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected hepatitis warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected hepatitis C has been rated by 
the RO under the provisions of Diagnostic Code 7354.  Under 
this regulatory provision, a rating of 
10 percent is warranted where the disability is productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the hepatitis C 
is productive of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two weeks, but less 
than four weeks, during the past twelve-month period.  A 40 
percent evaluation is in order in cases of daily fatigue, 
malaise, and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  Further, a 60 percent rating requires 
daily fatigue, malaise and anorexia with substantial weight 
loss (or other indication of malnutrition) and hepatomegaly; 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  A note following the rating criteria provides 
that, for purposes of evaluating conditions under diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Factual Background

The post service medical records include a February 2000 
abbreviated medical record that states that the veteran was 
diagnosed with hepatitis C in August 1999.  The February 2000 
record revealed that the veteran denied excessive weight 
loss, changes in bowel habits, GU complaints, bleeding 
problems, edema, skin changes, shortness of breath, and chest 
pain.  He stated that there are no changes in his activity 
level (he still runs almost every day).  He stated that he 
works every day.  He denied fatigue and pruritis. 

The veteran continued treatment through October 2001 (first 
with Interferon shots and then with pegylated interferon).  
In May 2001, the veteran stated that he felt fine.  He denied 
fatigue and depression.  He complained of mild fatigue in 
July 2001.  By October 2001, the veteran was asymptomatic.  

In a January 2004 informal conference report, the veteran 
reported that he had not received any treatment since October 
2001.    

The veteran underwent a VA examination in January 2004.  He 
stated that he works at a recycling center.  He reported that 
he was diagnosed with hepatitis C in March 2000 and was 
initially treated with Interferon shots.  The shots were 
ineffective; and after six to seven months, his physician 
placed him on pegylated interferon for six months.  Again, 
there was no improvement in the veteran's liver functions.  

The veteran reported not having sought any treatment in the 
past six months to one year.  He complained that his 
disability limits his employability and his ability to get 
life insurance.  He also complained that he feels more tired, 
and gets tired more easily.  He reported that he is still 
able to perform a moderately physical job at the recycling 
center, but that he is more tired than he was several years 
ago.  He goes to bed at about 10:00 p.m. and wakes up at 
approximately 5:00 a.m.  He works regular days but does not 
participate in any sports type activities.  Finally, he 
complained of abdominal pain along with occasional feelings 
of fullness, tenderness, and tingling in the right upper 
quadrant in the abdominal area.  

Upon examination, the veteran was well-developed and well-
nourished.  He was 5 feet 5 inches tall and weighed 159 
pounds.  Examination of his eyes showed no icterus.  
Examination of his general physique showed no significant 
wasting.  There was no abdominal distention.  Palpation of 
the abdomen showed that the veteran was tender in the right 
upper quadrant.  The percussion of the liver shows that it is 
about 14 to 15 cm. and seems to be slightly enlarged.  There 
was tenderness of the liver margin; no tenderness in the 
upper left quadrant.  There were no other changes noted in 
the physical habitus.  

The clinician noted that the veteran has had hepatitis C with 
post chemotherapy for over one year with apparently no change 
in liver function.  He was not obtaining regular treatment.  
Viral studies were over 500,000.  Lab results showed high 
viral load and elevated liver function tests.  The clinician 
noted that the veteran "complains of some intermittent 
abdominal pain and some general subjective feelings of 
fatigue and easy fatigability but not enough that we have 
some specifics that differentiate him much from his age 
generation at age 47."  

The Board notes that the veteran is currently rated at 10 
percent for his service connected hepatitis C.  In order to 
warrant the next highest rating of 20 percent, the veteran 
must experience hepatitis C that is productive of daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  

The post service evidence reveals that the veteran sought 
treatment for hepatitis C up until October 2001.  In that 
time, he denied fatigue on several occasions.  When he did 
complain of fatigue, it was noted to be mild.  There is no 
indication that the veteran suffered from daily fatigue 
during this time.  Furthermore, there is no evidence of 
malaise or anorexia requiring dietary restriction or 
continuous medication.  By October 2001, the veteran was 
found to have been asymptomatic.  He sought no further 
treatment.

When the veteran underwent a VA examination in January 2004, 
he complained of increased fatigue.  However, he was still 
able to perform a moderately physical job at the recycling 
center.    He works regular days but does not participate in 
any sports type activities.  The clinician noted that the 
veteran's subjective feelings of fatigue and easy 
fatigability were unable to be differentiated from that of 
anyone else of his age (47).  

Moreover, there was no indication of anorexia.  The veteran 
weighed 159 pounds, which represents an increase in weight 
from the 142 pounds that he weighed in September 1999 (at an 
unrelated VA examination).  The Board notes that September 
1999 was approximately the time that the veteran was 
diagnosed with hepatitis C.  

Finally, there is no indication in the medical records that 
the veteran has suffered from incapacitating episodes.  

The Board acknowledges the veteran's March 2004 substantive 
appeal in which he states that he suffers from a loss of 
appetite, minimal loss of weight, and that he watches his 
diet intake.  However, the Board notes that the veteran's 
loss of appetite and loss of weight are not reflected in his 
medical records.  Moreover, the fact that the veteran watched 
his diet intake is insufficient to warrant an increased 
rating inasmuch as the rating criteria states that the 
veteran's hepatitis C must be productive of anorexia 
requiring dietary restriction or continuous medication.  Once 
again, the Board notes that there is no indication that the 
veteran suffers from anorexia.  

The medical evidence does not provide evidence that the 
veteran's hepatitis C is productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating in excess of 10 percent for the 
veteran's service connected hepatitis C must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


